EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Jardine on 16 Aug 2022.

The application has been amended as follows: 
Amendment to the Title
The title is replaced as follows:
Acetylation of Aloe Polysaccharides

Amendment to the Claims
Withdrawn claims 12, 14, 16, 18-21, 29, 32, 34, and 38 are canceled. 



DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 21 Jul 2022, in which claim 1 is amended to change the scope and breadth of the claim, and claims 5 and 7 are amended to correct minor informalities, and new claim 40 is added.

This application is a domestic application, filed 28 Sep 2020; and claims benefit as a CON of PCT/US2019/024104, filed 26 Mar 2019, which claims benefit of provisional application 62/649344, filed 28 Mar 2018.


Claims 1-2, 5-12, 14, 16, 18-21, 29, 32, 34, 38, and 40 are pending in the current application. Claims 12, 14, 16, 18-21, 29, 32, 34, and 38, drawn to non-elected inventions, are canceled by examiner's amendment herein. Claims 1-2, 5-11, and 40 are allowed herein. 

Election/Restrictions
Claims 1-2, 5-11, and 40 are allowable. The election of species requirement between species of polysaccharide, as set forth in the Office action mailed on 05 Jan 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of 05 Jan 2022 is withdrawn. However, claims 12, 14, 16, 18-21, 29, 32, 34, and 38, directed to the inventions of Groups II-V remain withdrawn from consideration because the inventions do not require all the limitations of an allowable claim. Claims 12, 14, 16, 18-21, 29, 32, 34, and 38 are canceled by examiner's amendment herein.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 21 Jul 2022, with respect that claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as amended claim 1 does not recite "their acetylating forms".   
This rejection has been withdrawn. 

Applicant’s Amendment, filed 21 Jul 2022, with respect that claims 1, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koroskenyi et al. (Biomacromolecules, 2001, 2, p824-826, of record) has been fully considered and is persuasive, as amended claim 1 recites the method of making aloe acetylated polysaccharide comprising "providing aloe comprising aloe polysaccharides", and Koroskenyi et al. discloses konjac glucomannan acetylated with acetic anhydride under different conditions to reduce the unusually high water absorbency of native konjac. The teachings of Koroskenyi et al. as viewed by one of ordinary skill in the art do not provide guidance for modifying the method of Koroskenyi et al. by substituting aloe comprising aloe polysaccharides for the konjac glucomannan.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 21 Jul 2022, with respect that claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koroskenyi et al. (Biomacromolecules, 2001, 2, p824-826, of record) as applied to claims 1, 5-7, and 9-10, and further in view of Tatirat et al. (LWT - Food Science and Technology, 2011, 44, p2059-2063, of record) has been fully considered and is persuasive, as amended claim 1 recites the method of making aloe acetylated polysaccharide comprising "providing aloe comprising aloe polysaccharides", and Koroskenyi et al. discloses konjac glucomannan acetylated with acetic anhydride, and Tatirat et al. teaches konjac flour. The teachings of Koroskenyi et al. in view of Tatirat et al. as viewed by one of ordinary skill in the art do not provide guidance for modifying the method of Koroskenyi et al. by substituting aloe comprising aloe polysaccharides for the konjac glucomannan.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 21 Jul 2022, with respect that claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koroskenyi et al. (Biomacromolecules, 2001, 2, p824-826, of record) as applied to claims 1, 5-7, and 9-10, and further in view of Xu et al. (Carbohydrate Research, 2010, 345, p810-816, of record) has been fully considered and is persuasive, as amended claim 1 recites the method of making aloe acetylated polysaccharide comprising "providing aloe comprising aloe polysaccharides", and Koroskenyi et al. discloses konjac glucomannan acetylated with acetic anhydride. The teachings of Koroskenyi et al. in view of Xu et al. as viewed by one of ordinary skill in the art do not provide guidance for modifying the method of Koroskenyi et al. by substituting aloe comprising aloe polysaccharides for the konjac glucomannan.
This rejection has been withdrawn. 

The closest prior art to the amended claims is Chokboribal et al. (Carbohydrate Polymers, 2015, 133, p556–566, cited in PTO-892) in view of Xu et al. (Carbohydrate Research, 2010, 345, p810-816, of record)
Chokboribal et al. teaches acemannan, an acetylated polymannose from Aloe vera, induces tissue repair, and the role of acemannan’s acetyl-groups on its physical and biological properties. Deacetylated acemannan (DeAcAM) was prepared and characterized. The bioactivity of acemannan was reduced corresponding to its deacetylation. Acemannan induced cell proliferation, and VEGF and Collagen I expression; however, 100% DeAcAM did not. Chokboribal et al. concludes acetyl-groups affect acemannan’s structure and physical/biological properties. (page 556, abstract) Chokboribal et al. teaches the biological activities of acemannan on the immune system and tissue regeneration have been extensively investigated, the importance of the functional groups of acemannan has been only superficially studied. (page 556, right column, paragraph 1) Studies have previously demonstrated the effects of acetylation and deacetylation, i.e., adding and removing an acetyl group, on the bioactivity of polysaccharides. Structurally, the acetyl groups on its mannose residues are the only non-sugar functional groups present in acemannan. Therefore, the acetyl groups could be a functional domain of acemannan that affects, at least partially, its physical properties, biological activity, and topology. (paragraph spanning pages 556-557) 
Chokboribal et al. does not specifically teach a method of making aloe acetylated polysaccharides. (claim 1)
Xu et al. teaches acetylation is known to improve some properties of polysaccharides. (page 810, right column, paragraph 2) Xu et al. teaches acetylation of carbohydrates with various heterogeneous and homogeneous methods has been carried out using different acetylating agents such as acetic anhydride, acetyl chloride, and ketene with acidic and basic catalysts. (page 811, left column, paragraph 5)
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Chokboribal et al. in view of Xu et al. in order to arrive at a method of making aloe acetylated polysaccharides. One of ordinary skill in the art would not have been motivated to combine Chokboribal et al. in view of Xu et al. with a reasonable expectation of success because while Chokboribal et al. teaches generally studies have previously demonstrated the effects of acetylation and deacetylation, i.e., adding and removing an acetyl group, on the bioactivity of polysaccharides, Chokboribal et al. teaches the importance of the functional groups of acemannan has been only superficially studied. MPEP 2145 at X.B. discussing the improper "obvious to try" rationale of explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it. In this case Chokboribal et al. teaches the importance of the functional groups of acemannan has been only superficially studied, suggesting the prior art gave only general guidance as to the particular form of the claimed invention. 

Other relevant art is intervening art Kumar et al. (Carbohydrate Polymers, 2019, 207, p460–470, Available online 06 December 2018, cited in PTO-892).
Kumar et al. teaches the study was designed to investigate the role of acemannan acetyl group in murine radioprotection. Acemannan was over-acetylated and deacetylated to investigate the role of acetyl group. Acetylation enhances acemannan viscosity and thermal stability. Over-acetylated acemannan has stronger effects on immunomodulation/radioprotection. In summary, acemannan acetyl-group modulates immune system, while hydroxyl-group participate in free radical scavenging, and present finding can be employed in food and pharma industries for enhancing polysaccharide bioactivity. (page 460, abstract) Kumar et al. teaches despite numerous benefits, no study has been done to identify the bioactive moieties responsible for biological activity of acemannan (Ac). Identification of the pharmacologically active moieties will certainly help in Ac quality enhancement and pharmaceutical application.(page 460, left column, paragraph 1) Kumar et al. teaches 1 g dried Ac was mixed with 50 ml of distilled water. The pH was adjusted to 8.5 with 1M NaOH. Following, drop wise chilled acetic anhydride (40 ml) was added at continues interval and stir for 2 h at 25 °C. (page 460, right column, paragraph 2) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Claims 1-2, 5-11, and 40 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623